t c summary opinion united_states tax_court robertson strong apgar architects pc petitioner v commissioner of internal revenue respondent docket no 12504-05s filed date lawrence apgar an officer for petitioner john janusz for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes for taxable_year sec_2002 and in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether petitioner was a personal_service_corporation in the tax years in question and accordingly subject_to a special flat_tax rate of percent background this case was submitted fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner’s place of business was in syracuse new york petitioner filed a form_1120 u s_corporation income_tax return for the taxable_year sec_2002 and at all times during and petitioner was incorporated under the laws of new york petitioner’s shares at the end of both of the years at issue were held as follows lawrence apgar shares james oliver shares treasury share sec_172 shares on schedule e1 of the form_1120 however filed for taxable schedule e compensation of officers of form_1120 requires the corporation to provide certain information including the names of officers and the percentage of corporation stock owned by each officer year sec_2002 and petitioner indicated that its sole officers lawrence apgar and james s oliver owned percent and percent respectively of all of the outstanding common_stock of the corporation petitioner acquired outstanding shares of its stock sometime in according to the schedule l balance sheets per books of form_1120 filed for taxable_year petitioner’s cost of treasury_stock was dollar_figure at the beginning of and was dollar_figure at the end of when these acquired shares were added to the shares already held by petitioner as treasury_stock the total number of shares wa sec_172 petitioner’s cost of treasury_stock on its schedule l of form_1120 for was the same for the beginning and end of that year dollar_figure discussion in general for federal_income_tax purposes corporations are taxed at graduated income_tax rates sec_11 so-called qualified personal_service_corporations as defined in sec_448 however are taxed at a flat 35-percent income_tax rate sec_11 the term qualified_personal_service_corporation is defined in sec_448 a corporation will be considered a qualified personal services corporation if it meets two tests a function test and an ownership test sec_448 and b sec_448 defines the function test as where substantially_all of the activities of which involve the performance of services in the fields of architecture in this case petitioner and respondent agree that petitioner’s business satisfies the function test with regard to the ownership test respondent contends that petitioner also satisfies the ownership test petitioner disagrees sec_448 defines the ownership test as where b substantially_all of the stock of which by value is held directly by- i employees performing services for such corporation in connection with the activities involving a field referred to in subparagraph a in interpreting the ownership test of sec_448 sec_1_448-1t temporary income_tax regs fed reg date as amended by t d fed reg date and t d fed reg date further provides a corporation meets the ownership test if at all times during the taxable_year substantially_all of the corporation’s stock by value is held directly or indirectly by- a employees performing services for such corporation in connection with activities involving a field referred to in paragraph e of this section for purposes of this paragraph e the term substantially_all means an amount equal to or greater than percent petitioner argues that the treasury shares should be taken into consideration when applying the percentage ownership test as set forth in sec_448 and sec_1 1t e i temporary income_tax regs supra under petitioner’s argument percentage of ownership would be as follows lawrence apgar percent james oliver percent treasury share sec_50 percent petitioner maintains that although the treasury shares were not outstanding shares they nonetheless had a contra value of dollar_figure at the end of it sec_2002 and taxable years accordingly says petitioner due to this value the shares should be considered as held by by value pursuant to sec_44 and therefore included when applying the ownership test as described in sec_1_448-1t temporary income_tax regs supra petitioner’s rationale may be summarized as follows first petitioner argues that it should not be bound for we are unclear as to petitioner’s use of the term contra value petitioner appears to concede that although the treasury shares are not outstanding equity per se to the corporation that they nonetheless have a value contra value based on what petitioner paid to its shareholders upon acquisition of the shares we believe that petitioner may be mistakenly interchanging its concept of contra equity with the term contra equity account purposes of determining ownership under sec_448 by the shares listed on schedule e of form_1120 as that form only solicits information regarding the ownership of stock by officers of the corporation in relationship to each other and not the corporation’s full stock-ownership profile second petitioner argues that its treasury shares should be characterized as by value pursuant to sec_1 1t e i temporary income_tax regs supra because under new york law the shares were acquired and retained by the corporation and the amount that they were acquired for dollar_figure establishes a present_value to the corporation we disagree petitioner’s argument that it did not include treasury shares on schedule e of the form_1120 because schedule e only asks for shares held by corporation officers in relation to one another is incorrect and meritless while schedule e does solicit information with respect to the shares held by officers it clearly asks in sections d and e for the percentage of total corporation stock owned by each officer the corporation is asked to provide the percentage of the total stock owned by the officers and not as petitioner argues the percentages of stock each owns in relationship to the other accordingly petitioner correctly indicated on its forms for and that mr apgar and mr oliver together owned percent of the corporation’s outstanding_stock if petitioner intended the treasury shares to be included in the total shares of corporation stock listed on schedule e then it would have listed the percentages owned by mr apgar and mr oliver accordingly for example petitioner alleges that the total number of common_stock shares was with mr apgar holding shares mr oliver holding shares and each then owning percent and percent of the total shares respectively petitioner however did not indicate these ownership percentages on its schedule e for either or petitioner next argues that it indicated the percentages of each officer’s stock ownership in relation to the other because the directions attached to schedule e require that it list the deductible part of each officer’s compensation this argument however has no relationship to the percentage of stock owned by the officers but rather deals exclusively with the total compensation of officers as indicated on schedule e section f accordingly we cannot conclude that there is merit in any of petitioner’s arguments with respect to its completed schedules e petitioner next argues that the shares of treasury_stock should be factored into the ownership test as described in sec_448 and sec_1_448-1t temporary income_tax regs fed reg date as the shares held a ‘contra value’ to petitioner in both tax years of dollar_figure we disagree new york business corporation law sec_102 mckinney defines treasury shares as shares which have been issued have been subsequently acquired and are retained uncancelled by the corporation treasury shares are issued shares but not outstanding shares and are not assets petitioner argues that even though it purchased the acquired shares and the shares remain uncanceled they nonetheless have a ‘contra value’ and while not assets the shares are still held by value in accordance with sec_448 and sec_1_448-1t temporary income_tax regs supra we disagree with petitioner’s creative characterization of its treasury shares treasury_stock while held by a corporation has no value christie v fifth madison corp n y s 2d app div treasury_stock has no value because it carries no voting rights rights to dividends or rights to distributions id treasury shares are actually a legal fiction and a figure of speech only used to explain the rights and rules that apply upon their reissue id pincite treasury_stock therefore is not an asset of the corporation its only value is what petitioner might receive in consideration for its reissuance in this case when petitioner acquired its stock the stock could be reissued for consideration ie cash and the cash would increase its assets and the reissued shares would be reflected in an increase in its shareholder equity most importantly contrary to petitioner’s assertion the acquisition of treasury_stock is actually a contraction of corporate capital specifically in this case when petitioner reacquired shares in the total cost of its treasury_stock was dollar_figure on the schedule l balance sheets for and petitioner correctly subtracted dollar_figure from its retained earnings this calculation was done because when stock is reacquired by a corporation there is a necessary and corresponding reduction in retained earnings and shareholder equity the treasury_stock is held in a contra equity account so named because it reduces total shareholder equity in the corporation only a subsequent resale of treasury_stock would result in an expansion of shareholder equity it follows then that because treasury_stock has no value if and until it is resold that it is not held by value per sec_448 in this case the only stock which was held by value is the stock owned by mr apgar and mr oliver because mr apgar and mr oliver are petitioner’s employees and as they together hold percent of petitioner’s stock petitioner meets the ownership test defined in sec_1_448-1t temporary income_tax regs supra finally we note that because new york corporation law provides that petitioner a professional_service_corporation engaged in architectural services may issue shares only to individuals who are licensed architects in new york state we suspect that the treasury shares at the heart of this case were reacquired by petitioner from mr apgar and mr oliver for the purpose of circumventing the ownership test of sec_448 and hence avoiding application of the 35-percent flat_tax n y bus corp law sec mckinney accordingly we sustain respondent’s determination decision will be entered for respondent
